Citation Nr: 0313106	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  99-02 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUE

Timeliness of filing request for waiver of recovery of 
overpayment of death pension benefits.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran had active service from October 1951 to November 
1953, and he died in October 1982.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 1998 RO decision 
that denied the appellant's request for waiver of recovery of 
a death pension overpayment, finding that the waiver claim 
had not been timely filed.  In April 2000, the Board remanded 
this matter to the RO for further evidentiary development.


FINDINGS OF FACT

On September 1, 1997, the VA notified the appellant that she 
was charged with an overpayment of death pension benefits, 
and that she had 180 days to file a claim for waiver of 
recovery of that overpayment.  Her request for waiver of 
recovery of the overpayment was not received by the VA until 
June 4, 1998 (beyond the 180 day time limit).


CONCLUSION OF LAW

The appellant's request for waiver of recovery of the 
overpayment of VA death pension benefits was not timely 
filed.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Review of the record reveals that in January 1983, the VA 
awarded the appellant death pension benefits effective in 
October 1982.  

In August 1997, the VA reduced that appellant's death pension 
benefits effective December 1, 1996, because information 
showed that her income had changed.  The VA determined that 
she had been overpaid death pension in the amount of $2,744 
for the time period of December 1996 to August 1997, and that 
she was indebted to the VA in this amount.  

On June 4, 1998, the appellant filed a request for waiver of 
recovery of the overpayment of VA death pension benefits.

In a July 1998 decision, the RO denied the appellant's 
request for a waiver on the basis that she had not filed the 
request for waiver within the 180 day time limit permitted by 
law.

In the Statement of the Case dated in December 1998, the RO 
noted that according to the records of the VBA Debt 
Management Center (DMC), the appellant was notified of her 
waiver rights by a letter dated September 1, 1997.  The RO 
also noted that the appellant's request for a waiver was 
received on June 4, 1998, which was beyond the 180 day time 
limit.

In April 2000, the Board remanded this matter for the RO to 
contact the DMC and obtain verification of the date on which 
the initial notice of indebtedness and the right to request 
waiver were sent to the appellant.  In November 2001, the RO 
received a certification from the DMC that showed the 
dispatch date of the notice letter as September 1, 1997.  
This information was verified with copies of the Central 
Accounts Receivable Online System screen printouts and the 
explanation of the codes.  The certification letter further 
indicated that the notice to the appellant was not returned 
as undeliverable.

II.  Analysis

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  The Court has 
held that the VCAA is not applicable to cases involving 
waiver of indebtedness.  See Barger v. Principi, 16 Vet. App. 
132 (2002).  In any event, the file shows the appellant has 
been informed of what evidence is necessary to substantiate 
her claim, and pertinent records have been obtained.

Under the applicable law and regulations, a request for 
waiver of indebtedness shall only be considered if made 
within 180 days following the date of notice of the 
indebtedness to the debtor.  The 180-day period may be 
extended if the individual requesting waiver demonstrates 
that, as a result of an error by the VA or the postal 
authorities, or due to other circumstances beyond the 
debtor's control, that there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing.  If the requester does 
substantiate that there was such a delay in the receipt of 
the notice of indebtedness, the 180-day period shall be 
computed from the date of the requestor's actual receipt of 
the notice of indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. 
§ 1.963(b)(2).

According to documentation from the DMC, on September 1, 1997 
the appellant was informed in writing of the overpayment of 
VA death pension benefits and her rights and 
responsibilities, and at that time she was told that she had 
180 days within which to file a waiver claim.   The 
appellant's request for waiver of the overpayment was 
received by the VA on June 4, 1998, which is untimely, as it 
was a few months past the 180 time limit.  

The appellant has not alleged that there was a delay in her 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing.  See Mindenhall v. Brown, 7 
Vet. App. 271 (1994) (presumption of regularity of 
administrative process in the absence of clear evidence to 
the contrary).  The appellant has not claimed and the record 
does not show that she was incompetent to handle his affairs 
during the period in question.  There is no evidence that the 
notification to the appellant of this indebtedness was not 
received by her or was received beyond the time customarily 
required for mailing a response.  The Board concludes that 
her waiver claim was not timely filed.  On the basis of an 
untimely claim, waiver must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

As the appellant did not timely apply for waiver of recovery 
of an overpayment of VA death pension benefits, her appeal is 
denied.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

